Citation Nr: 0121253	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  95-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active duty from June 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The case returns to the Board following a remand to the RO in 
April 1997.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the document, below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no evidence of psychiatric symptoms or diagnosis 
in service.  There is no competent medical evidence of a 
nexus between the veteran's bipolar disorder and his period 
of active duty service. 


CONCLUSION OF LAW

Bipolar disorder was not incurred or aggravated during active 
duty service.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 U.S.C.A. §§ 1110, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals compliance with the new 
statutory provisions with respect to the issue of service 
connection for bipolar disorder.  That is, by way of the 
October 1994 rating decision, January 1995 statement of the 
case, and subsequent supplemental statements of the case, the 
RO apprised the veteran and his representative of the 
applicable laws and regulations and provided notice as to the 
evidence required to substantiate his claim.  The RO 
specifically notified the veteran and his representative by 
letter dated in February 2001 of the changes made pursuant to 
the VCAA, the evidence currently of record, the evidence 
needed to substantiate the claim, and the actions the RO 
would take in adjudicating his claim.  In addition, the RO 
secured all relevant VA treatment records and private medical 
records as authorized by the veteran.  The RO also provided 
medical examinations.  Finally, the veteran has had the 
opportunity to submit evidence and argument in support of his 
claim and has provided testimony at a personal hearing in 
July 1995.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board is also satisfied that the RO has substantially 
complied with the instructions from the Board's April 1997 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2000).  Direct service connection 
generally requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).
 
In this case, the Board finds that the preponderance of the 
evidence is against service connection for bipolar disorder.  
First, the veteran's service medical records are negative for 
any symptoms, diagnosis, or treatment of any psychiatric 
disorder.  Absent any evidence of a psychiatric disorder in 
service, service connection may not be established based on 
either chronicity in service or continuity of symptomatology 
after service.  38 C.F.R. § 3.303(b); Savage, supra.  

Review of the evidence of record shows that the veteran has a 
long history of psychiatric problems of various diagnoses, as 
well as a long history of alcohol and polysubstance abuse.  
The first diagnosis of bipolar disorder is found in medical 
records from Merrithew Memorial Hospital dated in May 1984.  
The diagnosis of bipolar disorder was not consistently 
maintained until 1994, as shown in VA medical records.  
However, there is simply no medical evidence or opinion that 
links the veteran's bipolar disorder, initially diagnosed 
many years after separation, to his period of active duty 
service.  Service connection requires the presence of a 
current disability and a competent evidence of a connection 
between that disability and the veteran's period of active 
duty service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998).  In this case, there is no evidence of a connection 
between bipolar disorder and service.  Therefore, the 
veteran's claim must fail.  

The veteran generally alleges that the bipolar disorder is 
associated with his period of military service.  He 
specifically asserts that there is a relationship between his 
bipolar disorder and his PTSD.  The Board observes that the 
veteran is a lay person and not trained in medicine or 
psychiatry.  Therefore, he is only competent to relate and 
describe symptoms he experienced.  See Savage, supra.  His 
personal opinion as to the etiology of the bipolar disorder 
or its relationship to another psychiatric disorder is not 
competent medical evidence required to establish service 
connection.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, the Board finds that there is no approximate 
balance of evidence for and against the veteran's claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for bipolar disorder.  
38 U.S.C.A. §§ 1110, 1113, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.  
  
 
ORDER

Service connection for bipolar disorder is denied.  


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  

In this case, review of the claims folder reveals that the 
veteran is diagnosed as having PTSD.  However, that diagnosis 
has been variously attributed to childhood trauma and a post-
service physical assault, as well as to trauma related to 
military service.  

With respect to his in-service stressors, the veteran 
generally describes experiencing anxiety about serving on 
guard duty and while performing duties as a firefighter.  He 
recalled two specific incidents: one in which a fellow 
soldier, a Carlton McCall, was injured while they were 
working with molten metal; another in which his ship was 
approached by a boat of Vietnamese people, whom he feared 
planned to mine the ship.  He indicated that the former 
incident occurred while onboard the U.S.S. Hector in either 
August 1969 or December 1969; the latter incident occurred on 
the Hector in about April 1970.  The veteran has not alleged 
any in-service stressor related to combat with the enemy.  
Therefore, there must be credible supporting evidence that 
the alleged stressor actually occurred.  Cohen, 10 Vet. 
App. at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).    

In the April 1997 remand, the Board instructed the RO to 
secure the ships logs of the U.S.S. Hector for periods 
involved to determine whether the veteran's alleged in-
service stressors could be verified.  The RO contacted and 
received a response from the U.S. Armed Services Center for 
Research of Unit Records, which referred the RO to U.S. Naval 
Historical Center for copies of deck logs.  The RO made 
requests for that information to the Naval Historical Center 
in May 1997, September 1997, and January 2000.  Although 
there is no indication that the requests were returned as 
undeliverable or were otherwise not received, the RO did not 
receive any response from the Naval Historical Center.    

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  
Stegall, 11 Vet. App. at 271.  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision. Id. 

Moreover, as discussed briefly above, the VCAA imposes on VA 
specific duties to assist a veteran in the development of his 
claim.  Specifically, in disability compensation claims, the 
VCAA requires VA to obtain the veteran's service medical 
records or other relevant service records held or maintained 
by a government entity.  38 U.S.C.A. § 5103A(c) (West Supp. 
2001).  When VA attempts to obtain records from a federal 
department or agency, the efforts to obtain those records 
must continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001).  

The Board acknowledges and appreciates the RO's previous 
attempts to contact the U.S. Naval Historical Center.  
However, it appears that securing ships logs or deck logs 
from that office is the last remaining task needed for VA to 
fulfill its duty to assist the veteran in developing his 
claim.  Given the particularly pro-claimant spirit of the 
VCAA and the holding in Stegall, the Board finds that another 
remand is in order so that the veteran may be afforded every 
possible opportunity to prevail on his claim.           

Accordingly, the case is REMANDED for the following action:

1.  The RO should again attempt to secure 
ships logs or deck logs from the U.S.S. 
Hector for the pertinent time periods from 
the U.S. Naval Historical Center.  All 
efforts to secure this evidence should be 
documented in the claims folder.   

2.  If the RO receives additional service 
records that verify the occurrence of one 
or more of the veteran's alleged in 
service stressors, the veteran should be 
afforded a VA psychiatric examination.  
The claims folder must be made available 
to the examiner for review for the 
examination.  Based on examination and 
review of the claims folder, the examiner 
is asked to offer an opinion as to whether 
the verified stressor is sufficient to 
cause the veteran's PTSD.  If the examiner 
is unable to provide the requested 
opinion, the report should so state.  Any 
opinion provided should include a complete 
rationale.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim. 

4.  The RO must review the claims file and 
ensure that other all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5.  The RO should then readjudicate the 
veteran's claim for service connection for 
PTSD.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



